Citation Nr: 9907273	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-36 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for gastrointestinal 
disorder.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

4.  Entitlement to service connection for circulatory 
disorder.

5.  Entitlement to service connection for residuals of left 
hip injury.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of left 
ankle injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1966 to 
August 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied (1) 
service connection for skin cancer of the face, 
gastrointestinal ulcer disease, chronic obstructive pulmonary 
disease, and circulatory disorder as due to exposure to Agent 
Orange; (2) service connection for disability of the left hip 
and (3) reopening the claim for service connection for left 
ankle disability.

In a July 1996 rating decision, the RO continued the 
10 percent disability evaluation for residuals of left knee 
injury.  The claim for an increased evaluation for residuals 
of left knee injury has not been the subject of a notice of 
disagreement, a statement of the case, or a substantive 
appeal and absent such, the Board does not have jurisdiction 
over this issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); 
Roy v. Brown, 5 Vet. App. 554 (1993).  An application that is 
not in accord with the statute shall not be entertained.  
38 U.S.C.A. § 7108 (West 1991).  Additionally, this Board 
Member cannot have jurisdiction of this issue.  38 C.F.R. 
§ 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over this claim has not been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered.  Specifically, the Court 
would not remand a matter over which it had no jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  The Court has also 
held that referral of a claim from the Board to the RO is 
appropriate when the Board does not have jurisdiction over 
such claim.  Black v. Brown, 10 Vet. App. 279, 284 (1997). 

REMAND

The appellant had a videoconference hearing before this Board 
Member on November 23, 1998.  He stated at the hearing that 
he was submitting additional evidence for the Board's review.  
This Board Member informed the appellant of the type of 
evidence needed to well ground his claims for service 
connection and stated that he would leave the file open for 
60 days to allow him to submit that evidence.  The appellant 
submitted additional evidence, which was received by the 
Board on January 22, 1999.  However, neither the appellant 
nor his representative included a waiver that would allow the 
Board to review the new evidence without prior RO review and 
consideration.  See 38 C.F.R. § 20.1304(c) (1998); see also 
38 C.F.R. § 19.37(a) (1998).

The Board does not have the evidence submitted by the 
appellant at the time of his Board hearing.  The Board called 
the Atlanta, Georgia, RO to see if it had the records.  No 
records have been located.  The Board asks that the appellant 
submit copies of the records he submitted at the time of the 
November 23, 1998, Board hearing.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The appellant should submit to the RO 
copies of the evidence he submitted at 
the time of the November 23, 1998, Board 
hearing.

2.  After the above development has been 
completed, the RO must review the claims 
folder, including the additional evidence 
submitted by the appellant in January 
1999 and evidence received from the 
appellant as to the above-requested 
development.

3.  The appellant is reminded that he has 
a duty to submit evidence of well-
grounded claims for service connection 
and that he has a duty to submit new and 
material evidence to reopen the claim for 
service connection for left ankle 
disability.  It must also be noted that 
the appellant has claimed a circulatory 
disorder as a result of Agent Orange 
exposure, however, it appears that he is 
claiming he has peripheral neuropathy.  
The appellant should clarify whether he 
is seeking service connection for a 
circulatory disorder or service 
connection for peripheral neuropathy as a 
result of Agent Orange exposure.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


